401 U.S. 531 (1971)
RADICH
v.
NEW YORK.
No. 169.
Supreme Court of United States.
Argued February 22, 1971
Decided March 24, 1971
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Richard G. Green argued the cause for appellant. With him on the briefs were Shirley Fingerhood and Melvin L. Wulf.
Michael R. Juviler argued the cause for appellee. With him on the brief were Frank S. Hogan and William C. Donnino.
John B. Hightower et al. filed a brief as amicus curiae urging reversal.
Louis J. Lefkowitz, Attorney General, pro se, Samuel A. Hirshowitz, First Assistant Attorney General, and Maria L. Marcus, Assistant Attorney General, filed a brief for the Attorney General of New York as amicus curiae urging affirmance.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.